
	

113 HR 5551 IH: Heartbeat Informed Consent Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5551
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mrs. Bachmann (for herself, Mr. Huelskamp, Mr. Harris, Mr. Pearce, Mr. Brady of Texas, Mr. Pitts, Mr. Long, Mr. Gibbs, Mr. Huizenga of Michigan, Mr. Latta, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To ensure that women seeking an abortion receive an ultrasound and an opportunity to review the
			 ultrasound before giving informed consent to receive an abortion.
	
	
		1.Short titleThis Act may be cited as the Heartbeat Informed Consent Act.
		2.FindingsThe Congress finds as follows:
			(1)The presence of a heartbeat in a woman’s unborn child will be a material consideration to many
			 women contemplating abortion.
			(2)The presence of a heartbeat in a woman’s unborn child is a developmental fact that illustrates to
			 the woman that her baby is already alive.
			(3)On about the 21st or 22nd day after fertilization (which is about 5 weeks from the first day of the
			 last menstrual period) the heart of an unborn child begins to beat.
			(4)The heartbeat of an unborn child can be visually detected at an early stage of pregnancy using an
			 ultrasound machine, typically, at 4 to 4.5 weeks after fertilization (6 to
			 6.5 weeks from the first day of the last menstrual period) on transvaginal
			 ultrasound, and at 5.5 to 6 weeks after fertilization (7.5 to 8 weeks from
			 the first day of the last menstrual period) on transabdominal ultrasound.
			(5)The heartbeat of an unborn child can be made audible at later stages, including by using a handheld
			 Doppler fetal monitor.
			(6)Less than five percent of all natural pregnancies end in spontaneous miscarriage after detection of
			 cardiac activity. A fetal heartbeat is therefore a key medical indicator
			 that an unborn child is likely to achieve the capacity for live birth.
			(7)The observation of a heartbeat in a woman’s unborn child, when a heartbeat has been detected, is an
			 important component of full informed consent.
			(8)Ensuring full informed consent for an abortion is imperative, because of the profound physical and
			 psychological risks of an abortion. As the Supreme Court has observed, [t]he medical, emotional, and psychological consequences of an abortion are serious and can be
			 lasting. H.L. v. Matheson, 450 U.S. 398, 411 (1981). The woman’s decision whether to abort is an important, and often a stressful one, and it is desirable and imperative that it be made with
			 full knowledge of its nature and consequences. Planned Parenthood v. Danforth, 428 U.S. 52, 67 (1976). Whether to have an abortion requires a difficult and painful moral decision, in which some women come to regret their choice to abort the infant life they once created and sustained, and [s]evere depression and loss of esteem can follow … The State has an interest in ensuring so grave
			 a choice is well informed. It is self-evident that a mother who comes to
			 regret her choice to abort must struggle with grief more anguished and
			 sorrow more profound when she learns, only after the event, what she once
			 did not know … Gonzales v. Carhart, 550 U.S. 124, 159–160 (2007).
			(9)Requiring providers to give a woman an opportunity to observe her unborn child’s heartbeat is
			 constitutionally permissible, and the ultrasound image of an unborn child
			 is truthful, nonmisleading information. In attempting to ensure that a woman apprehend the full consequences of her decision, the State
			 furthers the legitimate purpose of reducing the risk that a woman may
			 elect an abortion, only to discover later, with devastating psychological
			 consequences, that her decision was not fully informed. If the information
			 the State requires to be made available to the woman is truthful and not
			 misleading, the requirement may be permissible. (Opinion of O’Connor, Kennedy, and Souter, Planned Parenthood v. Casey, 505 U.S. 833, 882 (1992)).
			(10)Further, recent research, taking into account 22 studies with control groups and more than 877,000
			 women over a 14-year period, finds that women who have had an abortion
			 have an 81 percent increased risk for mental health problems and 10
			 percent of the mental health problems of women who have had an abortion
			 are directly attributed to abortion.
			3.Amendment to the public health service actThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the
			 following:
			
				XXXIVINFORMED CONSENT
					3401.DefinitionsIn this title:
						(1)AbortionThe term abortion means the intentional use or prescription of any instrument, medicine, drug, or any other
			 substance, device, or method to terminate the life of an unborn child, or
			 to terminate the pregnancy of a woman known to be pregnant, with an
			 intention other than—
							(A)to produce a live birth and preserve the life and health of the child after live birth; or
							(B)to remove an ectopic pregnancy, or to remove a dead unborn child who died as the result of a
			 spontaneous abortion, accidental trauma, or a criminal assault on the
			 pregnant female or her unborn child.
							(2)Abortion providerThe term abortion provider means any person legally qualified to perform an abortion under applicable Federal and State laws.
						(3)Embryonic or fetal heartbeatThe term embryonic or fetal heartbeat means embryonic or fetal cardiac activity or the steady and repetitive rhythmic contraction of the
			 embryonic or fetal heart.
						(4)Qualified agentThe term qualified agent means—
							(A)a registered diagnostic medical sonographer who is certified in obstetrics and gynecology by the
			 American Registry for Diagnostic Medical Sonography (ARDMS);
							(B)a nurse midwife, or an advanced practice nurse practitioner in obstetrics, with certification in
			 obstetrical ultrasonography; or
							(C)any other agent of an abortion provider who has received training in obstetrical ultrasonography.
							(5)Unborn childThe term unborn child means a member of the species homo sapiens, at any stage of development prior to birth.
						(6)Unemancipated minorThe term unemancipated minor means a minor who is subject to the control, authority, and supervision of his or her parents or
			 guardians, as determined under the law of the State in which the minor
			 resides.
						(7)WomanThe term woman means a female human being whether or not she has reached the age of majority.
						3402.Requirement of informed consent
						(a)Requirement of Compliance by ProvidersAny abortion provider in or affecting interstate or foreign commerce, who knowingly performs any
			 abortion, shall comply with the requirements of this title.
						(b)Performance and Review of Ultrasound
							(1)RequirementIf an ultrasound is performed on a woman by an abortion provider (or the provider's agent) prior to
			 having any part of an abortion performed, the abortion provider (acting
			 directly or through the provider’s agent) shall—
								(A)ensure that any agent of the provider performing the ultrasound is a qualified agent;
								(B)during the performance of the ultrasound, display the ultrasound images (as described in paragraph
			 (2)) so that the pregnant woman may view the images; and
								(C)provide a medical description of the ultrasound images of the unborn child’s cardiac activity, if
			 present and viewable.
								(2)Quality of ultrasound imagesTo be displayed in accordance with paragraph (1)(B), ultrasound images shall—
								(A)be of a quality consistent with standard medical practice;
								(B)contain the dimensions of the unborn child; and
								(C)accurately portray the presence of external members and internal organs, if present.
								(3)Viewing images and listening to descriptionThis section may not be construed to be a requirement that the pregnant woman view the ultrasound
			 images required to be displayed, or listen to the description of the
			 images required to be given, by the provider or the provider’s agent
			 pursuant to paragraph (1).
							(c)Audible embryonic or fetal heartbeat
							(1)RequirementPrior to a woman giving informed consent to having any part of an abortion performed, if the
			 pregnancy is at least 8 weeks after fertilization (10 weeks from the first
			 day of the last menstrual period), the abortion provider (acting directly
			 or through the provider’s employee) shall, using a hand-held Doppler fetal
			 monitor, make the embryonic or fetal heartbeat of the unborn child audible
			 for the pregnant woman to hear.
							(2)Unsuccessful attempts at detecting heartbeatAn abortion provider (or the provider’s employee) shall not be in violation of paragraph (1) if—
								(A)the provider (acting directly or through the provider’s employee) has attempted, consistent with
			 standard medical practice, to make the embryonic or fetal heartbeat of the
			 unborn child audible for the pregnant woman to hear using a hand-held
			 Doppler fetal monitor;
								(B)that attempt does not result in the heartbeat being made audible; and
								(C)the provider has offered to attempt to make the heartbeat audible at a subsequent date.
								(3)Ability To Not ListenNothing in this section shall be construed to prevent the pregnant woman from not listening to the
			 sounds detected by the hand-held Doppler fetal monitor, pursuant to
			 paragraph (1).
							3403.Exception for medical emergencies
						(a)ExceptionThe provisions of section 3402 shall not apply to an abortion provider in the case that the
			 abortion is necessary to save the life of a mother whose life is
			 endangered by a physical disorder, physical illness, or physical injury,
			 including a life-endangering physical condition caused by or arising from
			 the pregnancy itself.
						(b)Certification
							(1)In generalUpon a determination by an abortion provider under subsection (a) that an abortion is necessary to
			 save the life of a mother, such provider shall certify the specific
			 medical conditions that support such determination and include such
			 certification in the medical file of the pregnant woman. The certification
			 shall be kept by the abortion provider for a period of not less than 5
			 years. If the female is a minor, then the certification shall be placed in
			 the medical file of the minor and kept for at least 5 years after the
			 minor reaches the age of majority.
							(2)False statementsAn abortion provider who knowingly or recklessly falsifies a certification under paragraph (1) is
			 deemed to have knowingly or recklessly failed to comply with this title
			 for purposes of section 3404.
							3404.Penalties
						(a)In GeneralAn abortion provider who knowingly or recklessly fails to comply with any provision of this title
			 shall be subject to civil penalties in accordance with this section in an
			 appropriate Federal court.
						(b)Commencement of ActionThe Attorney General may commence a civil action under this section.
						(c)First offenseUpon a finding by a court that a respondent in an action commenced under this section has knowingly
			 or recklessly violated a provision of this title, the court shall notify
			 the appropriate State medical licensing authority and shall assess a civil
			 penalty against the respondent in an amount not to exceed $100,000 for
			 each such violation.
						(d)Second and subsequent offensesUpon a finding by a court that the respondent in an action commenced under this section has
			 knowingly or recklessly violated a provision of this title, the court
			 shall notify the appropriate State medical licensing authority and shall
			 assess a civil penalty against the respondent in an amount not to exceed
			 $250,000 for each such violation if the respondent has been found in a
			 prior civil action to have knowingly or recklessly committed another
			 violation of a provision of this title.
						(e)Private Right of ActionA woman upon whom an abortion has been performed in violation of this title, or the parent or legal
			 guardian of such a woman if she is an unemancipated minor, may commence a
			 civil action against the abortion provider for any knowing or reckless
			 violation of this title for actual and punitive damages..
		4.PreemptionNothing in this Act or the amendments made by this Act shall be construed to preempt any provision
			 of State law to the extent that such State law establishes, implements, or
			 continues in effect greater disclosure requirements regarding abortion
			 than those provided under this Act and the amendments made by this Act.
		5.SeverabilityIf any provision of this Act, an amendment by this Act, or the application of such provision or
			 amendment to any person or circumstance is held to be unconstitutional,
			 the remainder of this Act and the amendments made by this Act, and the
			 application of the provisions of such remainder to any person or
			 circumstance, shall not be affected thereby.
		
